Case 19-01253   Doc 6   Filed 09/16/19 Entered 09/16/19 12:37:55   Desc Main
                           Document    Page 1 of 4
Case 19-01253   Doc 6   Filed 09/16/19 Entered 09/16/19 12:37:55   Desc Main
                           Document    Page 2 of 4
Case 19-01253   Doc 6   Filed 09/16/19 Entered 09/16/19 12:37:55   Desc Main
                           Document    Page 3 of 4
Case 19-01253   Doc 6   Filed 09/16/19 Entered 09/16/19 12:37:55   Desc Main
                           Document    Page 4 of 4
